          Case 1:18-mc-00072-KBJ Document 4 Filed 10/05/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
In Re: ENFORCEMENT OF A RESTRAINING )
ORDER BY THE ONTARIO SUPERIOR COURT )
OF JUSTICE TO RESTRAIN THE FOLLOWING )
PROPERTIES OWNED OR CONTROLLED BY )
XIAO HUA GONG IN THE UNITED STATES         )
INCLUDING:                                 )
                                           )
                                           ) 1:18-MC- 00072 (KBJ)
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 2001 NORTH DIVISION STREET )
(ROUTE 14) HARVARD, ILLINOIS               )
                                           )
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 600 TOWN CENTER DRIVE,          )
DEARBORN, MICHIGAN                         )
                                           )
ANY OR ALL INTEREST IN REAL PROPERTY )
LOCATED AT 55 EAST WASHINGTON,             )
CHICAGO, ILLINOIS on floors 2-12 and 23-40 )
______________________________________

                                     RESTRAINING ORDER

        This matter having come before this Court on the application of the United States of

America for a restraining order, pursuant to 28 U.S.C. § 2467(d)(3)(A), (d)(3)(B)(ii) and 18

U.S.C. § 983(j)(1), which provides U.S. district courts with jurisdiction to register and enforce

foreign restraining orders and take such other action in connection with any property or other

interest subject to forfeiture in a foreign proceeding to ensure its availability for forfeiture; and,

IT APPEARING TO THE COURT THAT:

        WHEREAS, through the information provided to this Court in the Application by the

United States for Restraining Order pursuant to 28 U.S.C. § 2467(d)(3)(A), (d)(3)(B)(ii) and 18

U.S.C. §983(j)(1), asking for enforcement of three (3) Canadian restraining orders to preserve

any or all interest in the following real properties located at:

                2001 North Division Street (Route 14), Harvard, Illinois (the “Harvard, Illinois
          Case 1:18-mc-00072-KBJ Document 4 Filed 10/05/18 Page 2 of 4



             Property)

             600 Town Center Drive, Dearborn, Michigan (the “Dearborn, Michigan

             Property”)

             55 East Washington, Chicago, Illinois on floors 2-12, and 23-40 (the “Chicago,

             Illinois Property”).

     a.      This Court has jurisdiction over the subject matter of this case;

     b.      Pursuant to 28 U.S.C. §2467 (c)(2)(B), venue is appropriate in the United States
             District Court for the District of Columbia;

     c.      The United States and Canada are parties to a Mutual Legal Assistance Treaty
             which entered into force on January 24, 1990. Treaty Between the Government of
             the United States of America and the Government of Canada on Mutual Legal
             Assistance in Criminal Matters, U.S.-Can., March 18, 1985, S. Treaty Doc. No.
             100-14 (1990);

     d.      The restraining orders issued by the Ontario Superior Court of Justice, Ontario,
             Canada, on December 19, 2017, establish that criminal proceedings are pending in
             Canada against the criminal defendants, Xiao Hua Gong and others, who were
             charged with various offenses under the Criminal Code of Canada in case no. 17-
             0365-MO. The orders further provide that the above specified properties owned
             by Xiao Hua Gong in the United States are subject to forfeiture under Canadian
             law;

     e.      The criminal conduct giving rise to forfeiture under Canadian law constitutes
             conduct that would give rise to forfeiture under 18 U.S.C. § 981(a)(1)(A) and 18
             U.S.C. § 981(a)(1)(C) or 28 U.S.C. § 2461(c), if committed in the United States;

     f.      The Attorney General, in the interest of justice, has certified the attached
             Canadian restraining orders for enforcement against the captioned assets;

     g.      The Canadian restraining orders appear to have been rendered under a system of
             law compatible with the requirements of due process;

     h.      The Ontario Superior Court of Justice in Canada that entered the restraining
             orders appears to have jurisdiction over the subject matter; and

     i.      There is no indication that the restraining orders issued by the Ontario Superior
             Court of Justice in Canada were obtained by fraud;

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED,
                                                2
         Case 1:18-mc-00072-KBJ Document 4 Filed 10/05/18 Page 3 of 4



PURSUANT TO 28 U.S.C. § 2467(d)(3)(A), (d)(3)(B)(ii) and 18 U.S.C. §983(j)(1), THAT:

1.    The restraining orders issued by the Ontario Superior Court of Justice, Canada, which are
      attached as Exhibit A-1, A-2, A-3 to this order, are hereby registered and enforced with
      this Court;

2.    The following properties are hereby RESTRAINED:

             1) 2001 North Division Street (Route 14), Harvard, Illinois (the “Harvard,
                Illinois Property)

             2) 600 Town Center Drive, Dearborn, Michigan (the “Dearborn, Michigan
                Property”)

             3) 55 East Washington, Chicago, Illinois on floors 2-12 and 23-40 (the “Chicago,
                Illinois Property”)

3.    All persons, including the Canadian criminal defendants, Xiao Hua Gong, Edward
      Harvard Holdings, LLC, the owner of the Harvard, Illinois Property; 600 Town Center
      Realty, LLC, the owner of the Dearborn, Michigan Property; Jewelry Tower LLC, the
      owner of the Chicago, Illinois Property; and their agents, servants, employees, attorneys,
      family members and those persons in active concert or participation with them, and
      anyone holding any interest in the Properties,

      a. be and are hereby ENJOINED AND RESTRAINED from transferring, selling,
         assigning, pledging, distributing, giving away, encumbering or otherwise
         participating in the disposal of or removal from the jurisdiction of this Court, without
         prior approval of this Court upon notice to the United States and an opportunity for
         the United States to be heard, except as specified in this Order or any future Orders
         entered by this Court;

      b. shall not knowingly allow illegal activity to occur at any of the Business’s locations;

      c. are required to maintain the present condition of the properties, and ensure timely
         payment of all rents, insurance, utilities, taxes, and assessments, and adhere to all
         provisions of any applicable lease, until further order of this Court, and;

      d. shall allow the United States to monitor compliance with this Order by all lawful
         means available.

5.    The terms of this Order shall remain in full force and effect until the Canadian criminal
      cases described above are concluded and any forfeiture judgments obtained therein have
      been presented for enforcement to this Court, or said Properties are sought by Canadian
      authorities to be released; and


                                               3
        Case 1:18-mc-00072-KBJ Document 4 Filed 10/05/18 Page 4 of 4



6.    The United States shall make its best efforts to provide a copy of this Court’s Order upon
      individuals and entities affected by this Order, and to anyone else known to the United
      States as holding a protected interest in the Properties;

7.    The United States may serve a copy of this Order on any affected financial institution by
      facsimile or electronic mail.



SO ORDERED.

DATE: October 5, 2018                              Ketanji Brown Jackson
                                                   KETANJI BROWN JACKSON
                                                   United States District Judge




                                               4
